FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,392,126 (the ‘126 Patent). The ‘126 Patent issued on July 12, 2016 and was titled, “METHOD, SYSTEM AND DEVICE OF CELLULAR TRAFFIC MONITORING.”  The ‘126 Patent issued with claims 1-20 (“Patented Claims”). 
The ‘126 Patent is based upon U.S. Application No. 14/929,344 (the ‘344 Application or the base application), filed November 1, 2015.  The ‘344 Application claimed a continuing chain of domestic priority backed to U.S. Provisional Application No. 61/457,014, filed December 9, 2010. However, based upon review of continuing chain in light of Applicants latest remarks, the Examiner finds that this instant reissue application has an effective filing date of December 7, 2011.  See subsequent sections for evaluation of the effective filing date.   

B)	Relevant Background
1.	Application for Reissue: On July 12, 2018 an application for reissue of the ‘126 Patent was filed and assigned U.S. Application No. 16/033,979 (“the ‘979 Application,” or ‘Instant Reissue Application,”). Patented claims 1-20 and new claims 21-30 were submitted for reissue. Based upon review of the file record the Examiner finds that Applicant filed the Instant Reissue Application to broaden the Patented Claims. See July 2018 Inventor Declaration at p.1.   
AIA  Governance: Because the Instant Reissue Application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
3.	Non Final Office Action: On September 28, 2020 the Office issued a non final office action (“Sept 2020 Non Final Action”). A restriction requirement was made (“Sept 2020 Restriction Requirement”). Patent Claims 1-20 and New Claim 30 were constructively elected for prosecution. New claims 21-29 were withdrawn from consideration. As such, claims 1-20 and 30 were pending, examined. Claims 1-20 and 30 were rejected under various applicable statutes. 
4.	Applicant Response: On January 28, 2021 the Office received an Applicant response (“Jan 2021 Applicant Response”). The Jan 2021 Applicant Response included, among other things, claims (“Jan 2021 Claims”) and remarks (“Jan 2021 Remarks”).  In response to the Sept 2020 Restriction Requirement, claims 21-29  were cancelled.  Accordingly, claims 1-20 and 30 were submitted for further prosecution.    
II. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-20 were the patent claims in the ‘126 Patent (“Patent Claims”).
2.	New Claims: Claim 21-30 have were added by this instant reissue application (“New Claims”).   
Cancelled Claims: Of the above claims, claims 21-29 have been cancelled (“Cancelled Claims”).
4.	Pending Claims: Claims 1-20 and 30 are pending ("Pending Claims"). 
5.	Examined Claims: Claims 1-20 and 30 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
1.	Claim 30: Rejected under 35 U.S.C. §103.
2.	Claims 1-20 and 30: Rejected under 35 U.S.C. §112.
3.	Claim 1-20: Claims 1-20 are allowable over the prior art or record.

III. Priority and Effective Filing Date 
A)	Claimed Priority 
The Examiner has reviewed the July 2018 ADS and finds that this application is a reissue of U.S. Patent 9,392,126 issued July 12, 2016, filed on November 1, 2015 as U.S. Application Number 14/929,344, which is a Continuation of U.S. patent application Ser. No. 14/715,601, now U.S. Pat. No. 9,179,008, filed on May 19, 2015; which was a Continuation of U.S. patent application Ser. No. 14/499,262, filed on Sep. 29, 2014, now U.S. Pat. No. 9,065,936; which was a Continuation-in-Part (CIP) of U.S. patent application Ser. No. 13/313,134, filed on Dec. 7, 2011, now U.S. Pat. No. 8,880,023; which claimed priority and benefit from U.S. provisional patent application No. 61/457,014, filed on Dec. 9, 2010.

B)	Effective Filing Date 
The Examiner has reviewed the claims in light of the above claimed priority and Applicants Jan 2021 Remarks and based upon those remarks and an independent review of the specification of the provisional patent finds this Instant Reissue Application is entitled to an effective filing date of December 7, 2011. For support of this conclusion the Examiner notes the following: 
(1) Independent claims 1 and 20 of this instant reissue require the functions of “deep packet inspection (DPI) technique” and “differential charging.” Independent claim 30 requires at least “differential charging.”  
(2)  In response to the last office action, Applicant’s Jan 2021 Remarks referenced U.S. provisional patent application 61/457,014, filed Dec 9, 2010, for support of, among other things the functions of “deep packet inspection (DPI) technique,” and “differential charging.”  
(3) The Examiner has reviewed the Jan 2021 Remarks and made an independent review of  U.S. provisional patent application 61/457,014 in light of those remarks. The Examiner finds insufficient evidence that the provisional application supports “deep packet inspection (DPI) technique” and “differential charging.”   
(4) However the Examiner does find that both of “deep packet inspection,” and “differential charging” are at least referenced in U.S. Pat. No. 8,880,023, based upon U.S. patent application Ser. No. 13/313,134, filed on Dec. 7, 2011. 
Because the claims of this instant reissue application require “deep packet inspection,” and “differential charging” and the Examiner only finds those terms referenced in U.S. patent application Ser. No. 13/313,134, filed on December 7, 2011, the Examiner concludes that the effective filing date of this instant application is December 7, 2011.  

IV. First to Invent Provision of AIA .
Because the effective filing date of the Instant Application is before March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Accordingly the instant reissue application will be examiner under the Pre AIA  first to invent provisions. 

V. Restriction 
(Withdrawn)
	The restriction requirement set forth in the Sept 2020 Non Final Action pp. 4-7 is withdrawn.  As noted above, the Jan 2021 Applicant Response cancels claims 21-29. Claims 21-29 were directed to invention II set forth in the restriction requirement. Because claims 21-29 are now cancelled invention II is no longer pending. Accordingly the restriction requirement is withdrawn.  

VI. Acknowledgements
1.	Broadening and Diligence:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application, filed within two years of issue of the ‘126 Patent. See July 2018 Remarks, p. 1. Accordingly the diligence requirement of 35 U.S.C. §251 has been satisfied and this instant application is eligible for broadening. See MPEP §1402, MPEP §1403 and §1412.03.
2.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired. Additionally the Examiner notes that the filed record indicates that the 3.5 year maintenance fee was posted.    
3.	Litigation Review: Based upon a review of statements in the Applicants Jan 2021 Remarks, a USPTO Litigation Search, and an Examiner updated review of the file itself the Examiner finds that the ‘126 Patent is not involved in litigation. 
4.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s Jan 2021 Remarks, and updated review of the file record, and an updated review of the USPTO PTAB processing system the Examiner cannot locate any concurrent post grant proceedings involving the ‘126 Patent.

VII. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

VIII. Statutes Applied In This Office Action(s)
A)	35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

B)	35 U.S.C. § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


IX. Rejections under 35 U.S.C. §251
(Withdrawn) 
A)	Rejection for Recapture
The rejection of claim 30 under 35 U.S.C. § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based is withdrawn. 
In summary, Applicant has amended claim 30 to include language related to the surrender generating limitations. After review of the Original Application the Examiner finds amended claim 30 is materially narrowed with respect to the claims originally submitted for prosecution of the Original Application that became the ‘126 Patent. 
To support this conclusion the Examiner notes the following: 
1)	 Claims are Broader in Scope.  Test 1 (See MPEP §1412.02, §1412.03): 
First, new independent process claim 30 is broader than the patented claims. For example new process claim 30 is broader than patented process claim 20 because claim 30 does not include the following claim elements that are broadened aspects of claim 20:    
a)	“a Service Data Flow (SDF) based policy charging and enforcement function (PCEF) module, enforcing one or more charging rules to a cellular subscriber device, based on SDF data; at an online charging system (OCS) connected to said SDF-based PCEF module,” (“Broadened Aspect-1”).  

b)	“performing SDF-based online charging based on data received from said SDF-based PCEF module,” (“Broadened Aspect-2”).  

c)	“performing SDF-based offline charging based on data received from said SDF-based PCEF module; at a traffic detection function (TDF) module,” (“Broadened Aspect-3”).  

d)	“performing payload data inspection by using a Deep Packet Inspection (DPI) technique,” (“Broadened Aspect-4”). 

e)	“wherein the TDF module is implemented as a separate module from said PCEF module; wherein the TDF module is connected directly to said OCS; wherein the TDF module is connected directly to said OFCS,” (“Broadened Aspect-5”).  

f)	“wherein a same cellular communication session is subject to both (i) SDF-based charging based on output from the PCEF module, and (ii) application-based charging based on output from the TDF module,”( “Broadened Aspect-6”).  

g)	“performing, by at least one of said OCS and OFCS, application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF module by using said DPI technique and by applying said ADC rules,” (“Broadened Aspect-7”).   

Because claim 30 is missing some or all of broadened aspects of claim 20, recited above, the Examiner concludes that process claim 30 of this instant reissue application is broader than patented process claim 20.  

2)	 Surrender Generating Limitation: Test 2 (See MPEP §1412.02 B): 
Based upon review of the prosecution history of the ‘126 Patent the Examiner finds that the broadened aspects of patented claim 20 are surrender generating limitations. For support the Examiner notes the following: 
a)	MPEP 1412.02 (I) states: “Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter.” See MPEP §1412.01(1).  
b) 	During prosecution of the parent application 13/313,134 the Applicant files the June 2014 Claims amending the claims to include Broadened Aspect-1, Broadened Aspect-2, Broadened Aspect-3, Broadened Aspect-5 and Broadened Aspect-6. In the June 2014 Remarks pp.9-10 Applicant argues that the claims are thus patentable over the applied prior art of Li (US 2010/0287121) in combination with Raleigh (US 2010/0191612). Because Applicant added and argued Broadening Aspect-SGL1, Broadening Aspect-SGL2, Broadening Aspect-SGL3, Broadening Aspect-SGL5 and Broadening Aspect-SGL6 to overcome the prior art, the Examiner finds that those aspects qualify as surrender generating limitations.
c)	Broadening Aspect-4 and Broadening Aspect-7 were at least partially added during prosecution of the Original Application by inclusion of independent process claim 20. See the Jan 2014 Claims.  In the Jan 2014 Remarks at p.8, the Applicant argues several features of Broadening Aspect-4 and Broadening Aspect-7. Because the Applicant added and argued Broadening Aspect-4 and Broadening Aspect-SGL7 to overcome the prior art the Examiner concludes that Broadening Aspect-SGL4 and Broadening Aspect-7 qualify as surrender generating limitations.     
d)	Because the evidence above shows that Broadening Aspect-1 through Broadening Aspect-SGL7 were added and/or argued to make the claims patentable and MPEP §1412.02 classifies limitations added and/or argued to overcome prior art as surrender generating limitations, the  Examiner concludes that Broadening Aspect-1 through Broadening Aspect-7 are a surrender generating limitations (SGL).     

3)	 Claims Materially Narrowed. Test 3 (See MPEP §1412.02 C): 
The Examiner finds that the Applicants Jan 2021 Response amends new claim 30 such that the claim is materially narrowed with language related to the surrender subject matter.  As such claim 30 is materially narrowed so as to avoid recapture.  
In more detail the Examiner notes the following: 
a)	Claim 30 lines 2-3 includes: “enforcing, by a first server, one or more charging rules to a cellular subscriber device based on first data type data,” (“Claim Element-1”). The Examiner finds that Claim Element-1 is a broader reworded form of Broadened Aspect-1. For example PCEF is deleted and online charging system is now a first server. Thus Claim Element-1 is a broadened reworded version of Broadened Aspect-1.      
b)	Claim 30 lines 4-7 now includes: “monitoring, by a second server separate from the first server, cellular traffic associated with a cellular device wherein a same cellular communication session is subject to both (i) first data type-based charging, and (ii) application-based charging, the second server configured to directly interact with an online charging system and an offline charging system,” (“Claim Element-2”). The Examiner finds that Claim Element-2 is a broader reworded form of Broadened Aspect-2 and Broadened Aspect-3. For example the claim elements still retain the feature of charging for two types of communications. Additionally, Claim element-2 adds an element directed to charging at a second separate server and an element directed to performing charging for two data types. The Examiner finds that those element are broadened versions of Broadened Aspect-5.   Thus Claim Element-2 is a broadened reworded version of Broadened Aspect-1, Broadened Aspect-2 and Broadened Aspect-5.
c)	Claim 30 line 8 includes “performing, by the second server, payload data inspection of the monitored cellular traffic; applying, by the second server,” (“Claim Element-3”).  The Examiner finds that Claim Element-3 is a broader reworded form of Broadened Aspect-4. For example it retains a claim element directed to payload inspection. However deletes the type of payload inspection, i.e., Deep Packet Inspection (DPI). Thus Claim Element-3 is a broadened reworded version of Broadened Aspect-4.  
d)	Claim 30 lines 9-15 includes “applying, by the second server, application detection rules in order to detect a type of application running on the cellular subscriber device, applying, by the second server, type detection rules in order to detect a type of cellular traffic associated with the cellular device, generating, by the second server, application-based detection output to apply, on per- application basis, different charging rates to different applications being used over a cellular network in which the cellular device operates,” (“Claim Elmement-4”). The Examiner find that Claim Element-4 is a broader reworded form of Broadened Aspect-6 in that it still includes different charging for different services. Thus Claim Element-4 is a broadened reworded version of Broadened Aspect-6.  
e)	Claim 30 lines 16-18 includes: “performing, by at least one of the online charging system and the offline charging system, application-based differential charging towards the cellular subscriber device based on the application-based detection output,” (“Claim Elmement-5”). The Examiner find that Claim Element-5 is a broader reworded form of Broadened Aspect-7 in that it retains the feature of differential charging and a feature of charging based upon detection of applications. Accordingly, Claim Element-5 is a broadened reworded version of Broadened Aspect-7.
f)	The Examiner has reviewed the claims filed in the Original Application. For example the claims filed in parent application 13/313,134. The Examiner finds that Claim Elements -1 through Claim Element-4 recited above, where not in the original claims. Accordingly, claim 30 includes a narrowing aspect with respect to the originally filed claims by including Claim Element-1 to Claim Element-4.  
g)	The Examiner has reviewed the prior art applied to the claims in the prosecution of Original Application. The Examiner finds that claim 30 by including Claim Elements -1 through Claim Element-4 does not read upon the prior art applied in the Original Prosecution. Accordingly, the narrowing aspect related to the surrender generating limitations as in Claim Element-1 to Claim Element-4 qualify as materially narrowing claim 30 with respect to the claims originally filed in the Original Application.     	
B)	Conclusion Recapture Analysis.
Because: (1) new independent claims 30 is broader with respect to the patent claims in at least one aspect; (2) the broadening aspect was a surrender generating limitations; and (3) claim 30 is now includes subject matter related to the surrender generating limitations that materially narrows the claim, the Examiner concludes that claim 30 does not violate the recapture rule. 
Accordingly the rejection of claim 30 under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the original application for the patent is withdrawn.   

X. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification, unless expressly noted otherwise by the Examiner, the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for terms other than those noted directly above the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Processor:  "The part of a computer system that operates on data – called also a central processing unit." Microsoft Press Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002. 2
2.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
3.	Function:  (1) " The purpose of, or the action carried out by, a program or routine.” (2) “A general term for a subroutine." Microsoft Press Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
4.	Rule:  “a statement that can be used to verify premises and to enable a conclusion to be drawn." Microsoft Press Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
5.	Server:  “On a local area network (LAN), a computer running administrative software that controls access to the network and its resources, such as printers and disk drives, and provides resources to computers functioning as workstations on the network.." Microsoft Press Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	The following phrases, from independent claims 1, 20 and claim 30 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1 (FP#1): “a policy and charging rules function (PCRF) server configured to create a set of application detection and control (ADC) rules,” as recited in claim 1 lines 2-3. 
 
Functional Phrase #2 (FP#2):  “a Service Data Flow (SDF) based policy charging and enforcement function (PCEF) server configured to enforce one or more charging rules to a cellular subscriber device, based on SDF data,” as recited in claim 1 lines 4-5.

Functional Phrase #3 (FP#3): “an online charging system (OCS) that is able to perform SDF-based online charging based on data received from said SDF- based PCEF server, . . . wherein at least one of said OCS . . . is to perform application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF server by using said DPI technique and by applying said ADC rules” as recited in claim 1 lines 7-9 and 31-34.

Functional Phrase #4 (FP#4): “an offline charging system (OFCS) that is able to perform SDF-based offline charging based on data received from said SDF-based PCEF server . . . wherein at least one of said . . . OFCS, is to perform application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF server by using said DPI technique and by applying said ADC rules” as recited in claim 1 lines 10-12 and 31-34.

Functional Phrase #5 (FP#5): “a traffic detection function (TDF) server, implemented as a separate server from said SDF-based PCEF server; wherein the TDF server is connected directly to said OCS; wherein the TDF server is connected directly to said OFCS; wherein the TDF server is (a) to monitor cellular traffic associated with said cellular subscriber device, (b) to perform payload data inspection by using a Deep Packet Inspection (DPI) technique, (c) to apply said Application Detection and Control (ADC) rules in order to detect an application running on said cellular subscriber device, (d) to generate detection output which includes at least one of: a type of an application associated with said cellular traffic of said cellular subscriber device, and a type of said cellular traffic of said cellular subscriber device; and (e) to generate application-based detection output that enables at least one of the OCS and the OFCS to apply, on per-application basis, different charging rates to different applications being used over a cellular network in which said cellular subscriber device operates,” as recited in claim 1 lines 12-29.

Functional Phrase #6 (FP#6): “a Service Data Flow (SDF) based policy charging and enforcement function (PCEF) module enforcing one or more charging rules to a cellular subscriber device, based on SDF data,” as recited in claim 20 lines 2-3.
Functional Phrase #7 (FP#7): “an online charging system (OCS) connected to said SDF-based (PCEF) module performing SDF-based online charging based on data received from said SDF- based PCEF module, . . . performing application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF module by using said DPI technique and by applying said ADC rules” as recited in claim 20 lines 4-6 and 27-29.

Functional Phrase #8 (FP#8): “an offline charging system (OFCS) connected to said SDF-based (PCEF) module performing SDF-based offline charging based on data received from said SDF-based PCEF module . . . performing application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF module by using said DPI technique and by applying said ADC rules” as recited in claim 20 lines 7-9 and 27-29.

Functional Phrase #9 (FP#9): “a traffic detection function (TDF) module, performing: (a) monitoring cellular traffic associated with a cellular subscriber device, (b) performing payload data inspection by using a Deep Packet Inspection (DPI) technique, (c) applying said Application Detection and Control (ADC) rules in order to detect an application running on said cellular subscriber device, (d) generating detection output which includes at least one of: a type of an application associated with said cellular traffic of said cellular subscriber device, and a type of said cellular traffic of said cellular subscriber device; and (e) generating application-based detection output that enables at least one of the OCS and the OFCS to apply, on per-application basis, different charging rate to different applications being used over a cellular network in which said cellular subscriber device operates; wherein the TDF module is implemented as a separate module from said PCEF module; wherein the TDF module is connected directly to said OCS; wherein the TDF module is connected directly to said OFCS; wherein a same cellular communication session is subject to both (i) SDF-based charging based on output from the PCEF module, and (ii) application-based charging based on output from the TDF module,” as recited in claim 20 lines 10-26.

Functional Phrase #10 (FP#10): “detection rules . . . to detect a type of application running on the cellular subscriber device,” as recited in claim 30 lines 9-10.

Functional Phrase #11 (FP#11): “detection rules . . . to detect a type of cellular traffic associated with the cellular device” as recited in claim 30 lines 11-12.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 

As an initial matter, the Examiner finds that Functional Phrases #1, #2, #3, #4, #5, #6, #7, #8, #9, #10 and #11 do not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed server, system, and detection rules are generic placeholders for the phrase ‘means for,’ i.e., being applied as a generic means for performing the function. See MPEP 2181 I (C).
First, within the claimed ‘server’ and ‘rules’ phrases, (and construing the claim according to the required precepts of English grammar), ‘server’ and ‘rules’ are a nouns while the phrases preceding ‘server’ and ‘rules’ such as ‘a policy and charging rules function (PCRF)’ ‘policy charging and enforcement function (PCEF)’ ‘a traffic detection function (TDF)’ and ‘detection’ are adjective modifying ‘server’ and ‘rules.’  Moreover and based upon a review of the entire Functional Phrase #1 to Functional Phrase #11 the only structural noun3 in the entire Functional Phrase #1 to Functional Phrase #11 is ‘server’ and ‘rules.’  In other words, although there may be other nouns within the phrases (e.g. “cellular subscriber device” in line 3 of FP#2), these other nouns within Functional Phrase #1 to Functional Phrase #11 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘server’ or ‘rules.’

Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the terms ‘server’ ‘system’ and ‘rules’ (alone) denotes sufficient structure to perform the claimed functions. The best the Examiner can determine from reviewing the ‘126 Patent specification is that the terms do not represent any particular structure having the claimed functions. Rather, the term represent general hardware and software components, such as a standard communication network processors or standard data structures accessed by those processors (See the ‘126 Patent at C3:L45-58.).  However the Examiner finds that a PHOSITA understands that general hardware and software components, such as processors, or general network elements, general transmitters, general receivers, or transceivers, or general software modules (by themselves), cannot perform the entire claim function. Other structural elements are needed.  
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the terms ‘server’ ‘system’ and ‘rules’ (alone) have achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can finds is that a sever is a computer and rules are statements used by a system to draw a conclusion. However the Examiner finds that a PHOSITA would understand that server formed from a computer or rules in the form of statements (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art, now record, for evidence that the terms ‘server’ ‘system’ and ‘rules’ (alone) has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that terms have an art-recognized structure to perform the claimed function. For example, Li et al. (U.S. 2010/0287121), of record, at Figure 1, Par [0018] and Par [0207] [0240] [0241] and Fernandez Alanzo et al. (2013/0054800), of record, at Figure 1, Figure 3, Par [0041] [0065] and [0066], describe the terms as general computers and general data structures within those computers. However a PHOSITA understands that general computers and general data structures within those computers (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the ‘server’ ‘system’ and ‘rules’ as set forth in Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11, respectively, are being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because terms are merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 meet invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, and Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 are as follow:  

Function of Functional Phrase #1: “create a set of application detection and control (ADC) rules.” 
 
Function of Functional Phrase #2:  “enforce one or more charging rules to a cellular subscriber device, based on SDF data.” 

Function of Functional Phrase #3: “perform SDF-based online charging based on data received from said SDF- based PCEF server, . . . wherein at least one of said OCS . . . is to perform application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF module by using said DPI technique and by applying said ADC rules.”

Function of Functional Phrase #4: “perform SDF-based offline charging based on data received from said SDF-based PCEF server . . . wherein at least one of said . . . OFCS, is to perform application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF server by using said DPI technique and by applying said ADC rules.”

Function of Functional Phrase #5: “to monitor cellular traffic associated with said cellular subscriber device, (b) to perform payload data inspection by using a Deep Packet Inspection (DPI) technique, (c) to apply said Application Detection and Control (ADC) rules in order to detect an application running on said cellular subscriber device, (d) to generate detection output which includes at least one of: a type of an application associated with said cellular traffic of said cellular subscriber device, and a type of said cellular traffic of said cellular subscriber device; and (e) to generate application-based detection output that enables at least one of the OCS and the OFCS to apply, on per-application basis, different charging rates to different applications being used over a cellular network in which said cellular subscriber device operates,.”

Function of Functional Phrase #6: “enforcing one or more charging rules to a cellular subscriber device, based on SDF data.”

Function of Functional Phrase #7: “performing SDF-based online charging based on data received from said SDF- based PCEF module . . . performing application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF module by using said DPI technique and by applying said ADC rules.”

Function of Functional Phrase #8: “performing SDF-based offline charging based on data received from said SDF-based PCEF module . . . performing application-based differential charging towards said cellular subscriber device based on application-based detection output that was generated by the TDF module by using said DPI technique and by applying said ADC rules.”

Function of Functional Phrase #9: “performing: (a) monitoring cellular traffic associated with a cellular subscriber device, (b) performing payload data inspection by using a Deep Packet Inspection (DPI) technique, (c) applying said Application Detection and Control (ADC) rules in order to detect an application running on said cellular subscriber device, (d) generating detection output which includes at least one of: a type of an application associated with said cellular traffic of said cellular subscriber device, and a type of said cellular traffic of said cellular subscriber device; and (e) generating application-based detection output that enables at least one of the OCS and the OFCS to apply, on per-application basis, different charging rate to different applications being used over a cellular network in which said cellular subscriber device operates; wherein the TDF module is implemented as a separate module from said PCEF module; wherein the TDF module is connected directly to said OCS; wherein the TDF module is connected directly to said OFCS; wherein a same cellular communication session is subject to both (i) SDF-based charging based on output from the PCEF module, and (ii) application-based charging based on output from the TDF module.”

Function of Functional Phrase #10: “detect a type of application running on the cellular subscriber device.”

Function of Functional Phrase #11: “to detect a type of cellular traffic associated with the cellular device.”

Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 include the functions expressly noted above, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.


c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 the Examiner finds that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, and Functional Phrase #9, Functional Phrase #10 and Functional Phrase #11 meet invocation Prong (C).
Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, and Functional Phrase #9 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5, Functional Phrase #6, Functional Phrase #7, Functional Phrase #8, and Functional Phrase #9 invokes § 112 ¶ 6.

d)	Corresponding Structure
The Examiner notes that for computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed the specification is required to clearly link an algorithm to the functional phrase that will realized the function. See section ‘D’ below entitled ‘Computer Implemented Means Plus Function Limitations’ for a more detailed explanation of computer implemented means plus function limitations. 
1)	For Functional Phrase #1: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #1 is a computer system or server 111, Figure 1 and Figure 2 formed by including a processor, such as a general processor, or microprocessor connected to and working with memory holding an algorithm (See ‘126 Patent at C3:L46-58. See also U.S. Provisional 61/457,014 bottom of page 7.). The memory holding algorithm generally described as 1a, 1b, 2a and 3 and 8 Figure 2 (See ‘126 Patent at C3:L59-64, C13:L56-67 and C14:L1-8). The processor is thereby a specialized programmed processor forming a structure by incorporating the algorithm. The algorithm including instructions with more specific underlying steps or pre-steps for steps 1a and 3 described in the ‘126 Patent specification and the underlying provisional application (See ‘126 Patent at C13:L53-67 describing the information the PCRF must access for step 3, Figure 2. See also Provisional 61/457,014 at p.3, item 3, describing all of the underlying steps for the PCRF such as developing charging directives and keys based upon Application ID and access of subscriber data base to develop enforcement actions, such as allowed volume, duration and tariff applied to communication event.).   
2)	For Functional Phrases #2 and #6: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #2 and Functional Phrase #6 is a computer system or server 116, Figure 1 and Figure 2 formed by including a processor, such as a general processor, or microprocessor connected to and working with memory, holding an algorithm (See ‘126 Patent at C3:L46-58. See also U.S. Provisional 61/457,014 bottom of page 7.). The Server having a first external interface connecting to the OCS 117 Figure 1B, a second external interface connecting to the OCFS 118 Figure 1B, a third external interface connecting the server to the TDF server 115 Figure 1B and a fourth external interface (Gy) connecting to the PCRF server 111, Figure 1B. (See Jan 2021 Remarks, pp.12-14 stating that the shown geometry in the figures is the difference from the prior art.).  The memory holding the algorithm generally described as step 9, Figure 2 (See ‘126 Patent at and C14:L8-20). The processor is thereby a specialized programmed processor forming a structure by incorporating the algorithm. 
The algorithm including instructions with more specific underlying steps or pre-steps for step 9, Figure 2, described in the ‘126 Patent Specification (See ‘126 Patent at C7:L16-63, C13:L5-15, discussing the TDF is separate from the PCEF detecting SDF requires receiving triggers from the TDF over the external interface, triggering session management, enforcing a quality of service level, checking credit, and authorizing a particular service, and replying to the TDF server over the external interface.).   
	3)	For Functional Phrases #3, #4, #7 and #8: The Examiner finds insufficient evidence of a corresponding structure for Functional Phrases #3, #4, #7 and #8.  Based upon reviewed of the ‘126 Patent, the Examiner finds insufficient evidence that the specification links and associates a structure to the functions of Functional Phrases #3, #4, #7 and #8. For support the Examiner notes: 
(a) The evidence of record indicates that these functions are computer implemented. See for example ‘126 Patent at C3:L45-58.
(b) See MPEP § 2181(II) (B) states that the corresponding structure for a computer implemented function is the underlying algorithm disclosed in the specification that realizes the function.
(c) Functional Phrases #3, #4, #7 and #8 include the function of “performing application based differential charging toward said cellular subscriber device based on application-based detection output.” (“Differential Charging Function”).    
(d) The Examiner has reviewed the ‘126 patent specification and finds insufficient evidence of an algorithm applied to realize Differential Charging Function. The best the Examiner can find is C22:L5-23 describing differential charging as one of the OCS or OFCS performing subscriber account correlation that takes into account the SDF based charging and the application based charging. However the Examiner finds C22:L5-23 is still describing a function. For example the correlation is still a function, and the correlation described therein is described as “taking into account,” without describing any steps applied to realize “taking into account.”  Taking into account implies that there is some underlying algorithm occurring. However the Examiner finds that the phrase “taking into account,” is such a broad phrase that a PHOSITA would not view the phrase a meaning a particular algorithm. Accordingly, the Examiner finds insufficient evidence of an algorithm described in the ‘126 Patent specification applied to realize Differential Charging Function.
(e) The Examiner has reviewed the Jan 2021 Remarks. In the remarks the Applicant points to U.S. Provisional Patent Application 61/457,014 as disclosing the necessary algorithms. However the Examiner has made an independent reviewed U.S. Provisional Patent Application 61/457,014 in its entirety and finds insufficient evidence of description the links an algorithm the Differential Charging Function of Functional Phrases #3, #4, #7 and #8. The best the Examiner can find is p.6. On p. 6 the provisional states that the Online Charging System (OCS) and Offline Charging System (OFCS) perform a correlation.  However the Examiner finds that at most such a description linking a correlation to the charging is simply a recitation of another function. Accordingly the Examiner finds insufficient evidence of and algorithm described in U.S. Provisional Patent Application 61/457,014 that would realize the Differential Charging Function. 
(f)  Because the evidence of record indicates that Functional Phrases #3, #4, #7 and #8 are computer implemented functions, the corresponding structure for computer implemented functions requires an algorithm, Functional Phrases #3, #4, #7 and #8 require the Differential Charging Function and there is insufficient evidence that the ‘126 Patent or the underlying provisional application of link an algorithm to the function that would realize the Differential Charging Function, the Examiner concludes that there is insufficient evidence described in the ‘126 Patent specification that a structure in the form of an algorithm is linked to the Function of Functional Phrases #3, #4, #7 and #8. 
For purposes of applying prior art only, to Functional Phrases #3, #4, #7 and #8 these phrases will be interpreted covering in scope any structures capable of performing the recited functions.  For example, based upon a review of all documents of record in conjunction with MPEP §2141.03, including the original specification, the Examiner finds that a structure capable of performing the recited function is reasonably interpreted as standard online charging server (OCS) or offline charging sever (OFCS) of a mobile communication system performing charging a particular mobile device subscription for the use of individual applications.       
4)	For Functional Phrases #5 and #9: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrases #5 and #9 is a computer system or server 115, Figure 1 and Figure 2 formed by including a processor, such as a general processor, or microprocessor connected to and working with memory holding an algorithm (See ‘126 Patent at C3:L46-58. See also U.S. Provisional 61/457,014 bottom of page 7.). The TDF module having a first external interface connecting the TDF directly to the OCS 117 Figure 1A or 1B, a second external interface connecting directly to the OFCS 118, a third external interface connecting to the PCEF 116 figure 2 and a fourth external interface Sd connecting to the PRCF 111 Figure 2. (See Jan 2021 Remarks, pp.12-14 stating that the shown geometry in the figures is the difference from the prior art.).  The memory holding algorithm generally described as 1b, 4, 5 and 6 Figure 2 (See ‘126 Patent at C6:L52-67, C7:L1-16, C10:L 11-20, C10:L 39-67, C11:L1021, C11:L40-67, C12:L1-4, C13:L56-67, C14:L1-20, discussing that the TDF monitors and detect start of a session, informs the PCRF of the session, receives rules for each session and each application from PCRF, detects any application being accessed by a particular cellular device by identifying the ID or inspecting each packet for the header, applies a rule to determine whether to grant access to the application, if application is denied sends notification, if application is allowed, applies a charging rule based upon volume, time, or event, tracks the application use by the particular use, determines end of session, informs PCRF of end of session, contacts charging OCS and OCFS and supplies charging data based upon the rule to OCS or OCFS. See also Provisional 61/457,014 at pp.8-15 describing other underlying steps for the TDF.).   
5)	For Functional Phrases #10 and #11: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrases #10 and #11 is an algorithm in a memory holding the algorithm (See ‘126 Patent at C3:L46-58. See also U.S. Provisional 61/457,014 bottom of page 7.). The algorithm generally described as 1b, 4, 5 and 6 Figure 2 (See ‘126 Patent at C6:L52-67, C7:L1-16, C10:L 11-20, C10:L 39-67, C11:L1021, C11:L40-67, C12:L1-4, C13:L56-67, C14:L1-20, discussing that the TDF monitors and detect start of a session, informs the PCRF of the session, receives rules for each session and each application from PCRF, detects and tracks the applications being accessed by a particular cellular device as indicated by the rule. See also Provisional 61/457,014 at p. 3 describing other underlying rules for detection.).

II)	Dependent claims 2-19.
	The Examiner has reviewed dependent claims 2-19 and finds that these claims make minor modifications to the functions and/or data of Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5 without removing the functional phrases from governance of 35 U.S.C. §112 sixth paragraph. 
Accordingly the Examiner finds that analysis of dependent claims 2-19 is the same as that above applied for Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phrase #4, Functional Phrase #5. 
Additionally, the interpretation for corresponding structure for dependent claims 2-19 will be interpreted the same as that recited above for any particular claim from which claims 2-19 depend.   

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B. Rev. 08.2017, January 2018.

E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that except for the term “non control information,” the Applicant is not his own lexicographer and for functional phrases that invoke §112 sixth paragraph those phrases will be interpreted based upon the interpretation for the corresponding structures, outline above.  
In addition any claim terms and phrases that do not invoke 35 U.S.C. §112, 6th paragraph, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

XI. Rejections – 35 U.S.C. §101
(Withdrawn)
 The rejection of claims 1, 4-14 and 16-19 under 35 U.S.C. 101 set forth in the last office action as directed to non statutory subject matter is withdrawn.  Applicants Jan 2021 Response has removed claims 1, 4-14 and 16-19 from being directed to non-statutory subject matter. For example as noted above, based upon Applicants response, the Examiner now finds at least some of the Functional Phrases within claims 1, 4-14 and 16-19 now represent structures. Accordingly the rejection of claims 1, 4-14 and 16-19 under 35 U.S.C. §101 is withdrawn.   

XII. Rejections – 35 U.S.C. §112 First Paragraph
(Maintained) 
A)	Rejection Maintained: The rejection of claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st  paragraph as set forth in the last office action is maintained and carried forward below. The Examiner reviewed Applicants Jan 2021 Remarks. As noted above, the examiner found many of the algorithms referenced by the remarks were supported. However as also noted above, and again below, several of the functions including the function below for claim 30, recite differential charging. Applicant pointed to the provisional application U.S. 61/457,014 as showing an algorithm supporting differential charging. However, the Examiner reviewed the provisional application and found insufficient evidence of an algorithm for differential charging. Accordingly the rejection is maintained as follows. 

B)	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st  paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant(s) is/are respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
For support the above rejection the Examiner notes the following:  
1)	Claim 30 recites the subject matter of:  “generating application-based detection output to apply, on per-application basis, different charging rates to different applications being used over a cellular network in which the cellular device operates; performing application-based differential charging towards the cellular subscriber device based on the application-based detection output”(“Generating and Charging Function”), as in claim 30 lines 10-14.  
2)	The Examiner finds that the ‘126 Patent specification does not provide the necessary written description for the Generating and Charging Function. 
Accord Ariad, 598 F.3d at 1349 (indicating the original claim does not necessarily satisfy the written description requirement for the claimed subject matter).
To support this conclusion the Examiner notes the following:   
a)	Review of the Claim: First, based upon review of the Generating and Charging Function in claim 30 the Examiner finds that the Generating and Charging Function is directed to a result. For example and online charging system or offline charging system getting application detection results from the second server and differential charging based upon the generated output.   Such a statement implies some action is taken using the claimed inputs of detected applications.  However, the examiner has reviewed the remainder of claim 30 and finds insufficient evidence of any positively claimed actions using the claimed “applications detections” to achieve the result of generating output and differential charging based upon the output.  The best the examiner can find is that the Generating and Charging Function requires some un-claimed tests or comparisons. However the claim itself does not recite how desired output is determined. 
Accordingly the claim language alone is directed to any way of getting the claimed result and does not in itself recite an algorithm.  
b)	Looking at the Original Claims: Second, claim 30 is a new claim and therefore was not part of the originally patented claims. Accordingly the Generating and Charging Function is not supported by being originally claimed.  
c)	Looking at the Specification: Third, based upon review of the ‘126 Patent specification, the Examiner finds that the Generating and Charging Function is computer based function (See the ‘126 Patent at C3:L45-58.).  However the ‘126 Patent specification does not describe how the processors or computer achieves the result of the Generating Output and Charging base upon that output.  The best the Examiner can find is the ‘126 Patent at Figure 2 and C13:L41-67 and C14:L1-20 describe an algorithm.  However the Examiner finds that the algorithm generally at most repeats the claimed function.  The Examiner finds that such a description is insufficient to inform a PHOSITA of how the result as claimed is actually achieved. Rather, such a description in itself is a result. The result leaving it up to a PHOSITA to determine one of many ways to achieve the result.  
d)	Looking at the Prior Art:  For example looking at the prior art the Examiner finds the Generating and Charging Function does not inherently refer to a closed class of underlying algorithm steps.  For example, Koodli et al (US 2011/0075675), at Par [0163] is discussing detecting and charging for different user applications. Koodli shows at least two different approaches, i.e. algorithms, Figure 6-10, Figure 13 and Figures 19-25 to generate output of applications and charge for use of those applications. As shown by Koodli, those type of results can be obtained by detecting which node the user’s terminal accesses and correlating that node to known applications. See Par [0054]. Or, as also shown by Koodli, those types of results can be obtained by the type of data indicated by the mobile device to the system.  The data is then correlated to known applications in the user subscription. See Par [0136].  Accordingly the Generating and Charging Function, as written in claim 30, would not inherently be recognizable by a PHOSITA as requiring a certain closed class of underlying algorithms to achieve the claimed result.  Because the ‘126 patent specification does not describe a way of doing the function and/or getting the result and the function is not known in the art the claim is directed to all ways of doing the function.     
Accordingly the disclosure does not sufficiently describe an algorithm such that a PHOSITA could conclude that the Applicant possessed the invention including the knowledge to program a UE to perform the Generating and Charging Function as in claim 30.    
3)	Because the Generating and Charging Function itself was not in originally claimed and the disclosure of the ‘126 Patent does not disclose an algorithm that would convey to a PHOSITA that Applicant had possession of the Generating and Charging Function, the Examiner concludes that claim 30 does not have sufficient description support to satisfy 35 U.S.C. §112, first paragraph. 

XIII. Rejections – 35 U.S.C. §112 Second Paragraph 
(Newly Applied)
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20: Claims 1 includes Functional Phrases #3 and #4 rendering claim 1 indefinite.  Claim 20 includes Functional Phrases #7 and #8 rendering claim 20 indefinite. For support the Examiner notes the following: 
(a)	Functional Phrases #3, #4, #7 and #8 invoke 35 U.S.C. §112 sixth paragraph. 
(b)	As also noted above, the specification fails to sufficiently link a structure to the Function of Functional Phrases #3, #4, #7 and #8.
(c)	Because the specification fails to sufficiently link a structure to the Function of Functional Phrases #3, #4, #7 and #8, the Examiner finds that to one of ordinary skill in this art the metes and bounds of the phrases cannot be reasonably determined. 
(d)	Because claim 1 includes Functional Phrases #3, #4 and claim 20 includes Functional Phrases #7, #8 and the metes and bounds of the phrases cannot be reasonably determined the phrases render claims 1 and 20 indefinite.    
	Regarding claims 2-19: Claims 2-19 are indefinite based upon the dependency claim 1. 
	Because claims 1-20 are indefinite as recited above claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph

XIV. Prior Art Rejections
A)	Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Watson et al. (US 2007/0124254) in view of Lassila et al. (US 2011/0010461).
	Regarding claim 30: Watson discloses a method (See Figure 1, below and Par [0050] [0051] below, where Watson is discussing a process of user device 2, accessing system 4 and 6.). 
                         
    PNG
    media_image1.png
    199
    427
    media_image1.png
    Greyscale

		-	Watson, Figure 1. 

   
    PNG
    media_image2.png
    178
    294
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    182
    289
    media_image4.png
    Greyscale
       
-	Watson, Par [0050][0051].			-	Watson, Par [0052].
Watson discloses enforcing, by a first server (OCS, 12 Figure 1), one or more charging rules to a cellular subscriber device based on first data type data (See Par [0003] [0053] below. In Par [0053] Watsons is discussing an OCS granting service vouchers for each service flow type where each service flow is granted with a different rate. In Par [0003] below Watson states that each service flow is a different type of data, such as voice service or applications such as browsing . Accordingly the OCS is a first server enforcing rules for a first data type.).  
  
    PNG
    media_image5.png
    247
    288
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    211
    288
    media_image6.png
    Greyscale

Watson discloses monitoring, by a second server (GGSN, 8 Figure 1 above) separate from the first server, cellular traffic associated with a cellular device wherein a same cellular communication session is subject to both (i) first data type-based charging, and (ii) application-based charging (See Watson Par [0003] [0050] above and [0057] [0058] below where Watson discusses in Par [0050] [0057] that an end user device is a cellular phone initiating a connection, i.e. service flow. The GGSN detects the service flow type and reports it to the OSC. As noted above the service flow types include all types of data including applications that are charged at different rates.).     
   
    PNG
    media_image7.png
    315
    291
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    273
    287
    media_image8.png
    Greyscale

	-	Watson, Par [0057].				-	Watson, Par [0058]. 
Watson discloses the second server configured to directly interact with an online charging system [and an offline charging system] (See Par [0053] above). Watson discloses performing, by the second server, payload data inspection of the monitored cellular traffic (See Par [0003] above discussing the GGSN inspecting the packet flows to determine the flows.).  Watson discloses applying, by the second server, application detection rules in order to detect a type of application running on the cellular subscriber device; applying, by the second server, type detection rules in order to detect a type of cellular traffic associated with the cellular device (See Par [0053] [0058] above the GGSN is applying a multiplier to each service type based upon the voucher issued by the OCS.). Watson discloses generating, by the second server, application-based detection output to apply, on per- application basis, different charging rates to different applications being used over a cellular network in which the cellular device operates (See Par [0003] and [0058], above.).  
	a)	Watson discloses an online charging system and charging on a per event basis (See discussion above.). Watson does not specifically disclose an offline charging system and performing, by at least one of the online charging system and the offline charging system, application-based differential charging towards the cellular subscriber device based on the application-based detection output.
b)	In related art, Lassila teaches a system, Figure 2, for convergent mediations of applications using an online and offline charging system (See Par [0069].). Lassila further discloses offline charging system and
and performing, by at least one of the online charging system and the offline charging system, application-based differential charging towards the cellular subscriber device based on the application-based detection output (See Par [0363] to Par [0388], where Lassila discusses a system with session based charging function ‘SBCF’ and event based charging function ‘EBCF’ in the online charging module.  In Par [0365] where Lassila discusses tracking events associated with use of content and value added service.  In Par [0373] to [0383] Lassila states that each event is detected and decremented or incremented for different criteria before charging. Accordingly differentially charged in the OCS.).  
c)	Teaching-Suggestion: It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Watson’s teaching of event based charging having an online charging server, with Lassila teaching of an offline charging server and application-based differential charging, thus improving the efficiency of prepaid processing, as discussed by Lassila (Par [0006] to Par [0008].). 
      	d)	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Watson’s teaching of event based charging with inventing capability discloses by Lassila is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Watson shows the base system detecting events and applying different charging rates for the events, and one skilled in the art could apply addition of a offline charging server and differential charging, because as shown by the references a PHOSITA at the time had the necessary skill set to make the modification with expectation of success and be able to achieve predictable results (See Watson at Par [0003] [0004] discussing that persons of skill in this field were already working detection of services and billing for those services.).

XV. Allowable Subject Matter 
	Claims 1-20 are allowable over the prior art of record. The prior art of record does not disclose the corresponding structures for Functional Phrases #2, #5, #6, and #9. 

XVI. Response to Arguments
A)	Argument Re “35 U.S.C. §251 Recapture.” 
	On pp. 9-10 of the Jan 20201 Remarks, Applicant argues that claim 30 has been amended. Accordingly reconsideration of the recapture rejection is necessary. 
	As noted above the Examiner has reviewed the amendments of claim 30 and finds that the claim is now materially narrowed. Accordingly the recapture rejection is withdrawn. 

B)	Argument Re “35 U.S.C. §101.” 
	On p. 10 of the Jan 20201 Remarks, Applicant argues that the claims 1, 4-14 and 16-19 have been amended thus reconsideration of the rejection under 35 U.S.C. §101 is necessary. 
	As noted above the Examiner has reviewed the amendments of claims 1, 4-14 and 16-19 and finds that the claim is now includes structure or invokes 35 U.S.C. 112 Sixth Paragraph and thus includes the corresponding structure. Accordingly the 35 U.S.C. §101 rejection is withdrawn.

C)	Argument Re “35 U.S.C. §112.” 
	1)	On pp. 10-11 of the Jan 20201 Remarks, Applicant argues the 35 U.S.C. §112 (a) or first paragraph rejection of claim 30. Applicant asserts claim 30 is supported by the specification. For support Applicant points to the ‘126 Patent col. 2 line lines 30-33, col. 6, lines 51- 63, col. 21, line 4, col. 22 line 4, col. 22 lines 50-52, and col. 23, lines 9-35 and the specification of the original provisional application, US 61/457,014.
	However the Examiner finds the Applicants argument not persuasive.  As noted above the Examiner has reviewed those sections and finds that while some of claim 30 is supported, other elements of claim 30 requires “differential charging toward the cellular subscriber device.”  After review of the specification the examiner finds the specification at most repeats the phrase “differential charging toward the cellular subscriber device.” Additionally the Examiner finds that the provisional application does not reference “differential charging toward the cellular subscriber device.”   Because the phrase is a function the Examiner finds that the specification should at least have some discussion of an algorithm that realizes the function. As also noted above the Examiner finds that “differential charging toward the cellular subscriber device,” is not a term of art. Accordingly for the phrase to be supported some description of an algorithm is necessary. 
Accordingly the Examiner finds the Applicants argument not persuasive and the 35 U.S.C. §112 (a) or first paragraph rejection of claim 30 is maintained.
2)	On pp. 12 of the Jan 20201 Remarks, Applicant argues the 35 U.S.C. §112 (b) or second paragraph rejection of claims 1-20 and 30 and asserts claims have been amended and therefore the rejection should be withdrawn. 
The Examiner finds the Applicants argument persuasive.  The Examiner finds that the amendments to the claims have overcome the previous 112 second paragraph rejections. Accordingly those rejections are hereby withdrawn. 
However as also noted above, based upon the claim amendments and Applicants reference to the specification and provisional patent the Examiner now finds that claims 1-20 invoke 35 U.S.C. §112 sixth paragraph. Based upon that interpretation several new 35 U.S.C. §112 (b) rejections apply to claims 1-20.    



D)	Argument Re “35 U.S.C. §103.” 
	On pp. 12-14 of the Jan 2021 Remarks, Applicant argues that claims 1-20 and 30 are patentable over Fernando Alonso, Hurtta and Koodli.  
	The Examiner finds the Applicants argument persuasive. Accordingly those rejections are withdrawn. However the Examiner finds that the breadth of claim 30 covers in scope and/or reads upon newly discovered prior art references as outlined in the rejections above. 
	
XVII. Conclusion
	Claim 30 is rejected under 35 U.S.C. §103. Claim 30 is rejected under 35 U.S.C. §112 first paragraph.  Claims 1-20 are rejected under 35 U.S.C. §112 second paragraph.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XVII. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘126 Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.